DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MARIA CABRERA,
                              Appellant,

                                     v.

                          BILLY NEGRON, JR.,
                               Appellee.

                    Nos. 4D21-3360 and 4D21-3362

                          [December 29, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stefanie C. Moon, Judge; L.T. Case Nos.
DVCE-20-002810 (63) and DVCE-20-002809 (63).

  Christopher N. Link of Christopher N. Link, P.A., Plantation, for
appellant.

   Billy Negron, Jr., Howell, New Jersey, pro se.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.